DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo, et al. (US Pre Grant no. 2014/0094162 A1) in view of TS 36.331, et al. (Author Unknown, TS 36.331, version 11.4.0, June 2013, pages 1-346), Pelletier I, et al. (US Pre Grant Publication No. 2013/0322276 A1) and Pelliter II, et al. (US Pre Grant Publication No. 2013/0322413 A1).

Regarding claims 1 and 2, Heo discloses a method performed by a user equipment (UE), in a communication system in which the UE can communicate with another UE directly over a device to device (D2D) interface, (Fig. 1, element 102, paragraph 0019)  the method comprising and a user equipment (UE), for a communication system in which the UE can communicate with another UE directly over a device to device (D2D) interface (Fig. 1, element 102, paragraph 0019), the UE comprising a controller (fig. 2, element 208) and a transceiver (fig. 2, element 202), wherein the controller is operable to control the transceiver (paragraphs 0028, 0071) to:

a. receiving/recieve, from a network, configuration information that specifies criterion for performing measurements for triggering of a measurement reporting event wherein the criteria Heo discloses that the base station/eNB may send an event definition to the UE [paragraph 0048] which may define a triggering event on the D2D channel for the transmission of a measurement report, such as a measured D2D channel signal quality falling above or below a threshold [i.e.“Ms” in equations 1 and 2] [paragraphs 0048-0050]. The ENB also specifies the criterion for performing the measurements themselves by specifying one or more measurement gap patterns to the UE [paragraphs 0036-0037].)

b. Reporting/report, to the network, channel quality measurement results, representing measured values of channel quality (Heo further discloses that the UE transmits a measurement report to the network/eNB when the threshold is met based on the event definition [paragraph 0048]. The system of Heo further discloses that the UE uses the sum of threshold less hysteresis [i.e. the “threshold” in the present claims] as a threshold above which the UE triggers a reporting event [figs. 5 and 6, elements 510 and 602 and paragraphs 0051-0056]. Since the measured value of channel quality is only reported when the threshold is exceeded, the reported value of channel quality is based on the measurement result exceeding a threshold, as only channel quality values above the threshold are reported.)

	 Heo fails to disclose at least one reported channel quality provided in the channel quality measurement results has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period. (A note about claim interpretation. Looking to the claimed “measurement result” that “has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period” is construed to mean a measurement indication that a trigger condition based on how many times a result Ho with events triggered whenever a UE detects a signal strength above or below a threshold [pages 91-95, events A1-A4 – in particular some of the described entry and leaving events have identical thresholds to Heo – for example the inequality for entering condition to event A1 in section 5.5.4.2 is that the measurement less the hysteresis value is greater than a threshold; see also pages 89-90, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 – describing the triggering process for entry and leaving conditions]. The triggering of the event causes the UE to send a measurement report with the measurement ID of the triggered event [page 289, “VarMeasReportList” – disclosing the MeasID is included in the VarMeasReportList element; see also  pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 – disclosing that the VarMeasReportList with the MeasID is sent in response to the entry or leaving event; pages 91-95, events A1-A4 – showing the entry and leaving events including similar hysteresis entry and leaving thresholds to those described in Heo]. The different triggers include entry and leaving condition triggers that depend on the measured value less a hysteresis value exceeding a threshold [i.e. a result of a measurement of the UE exceeding a threshold] [pages 91-95, events A1-A4]. Finally, the system of TS 36.331 discloses the triggering of the measurement report requires that all measurements performed in taken during timeToTrigger defined for this event“; see also generally pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 - all measurements within the time to trigger are required to meet the entry of leaving condition]. Therefore TS 36.331 discloses the transmission of the event report including the measurement ID indicating the conditions for the triggering condition have been met, with the triggering conditions requiring that the measurement result of the entry or leave condition indicated by the measured value less a hysteresis threshold is satisfied for the number of triggers in the time to trigger [i.e. the number of times the result of the measurement have met the criterion] over the time period of the time to trigger [i.e. over a particular time period].)
	Therefore, since the system of TS 36.331 discloses the use of a time to trigger threshold, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the time to trigger of TS 36.331 with the system of Heo by using a time to trigger on the triggering threshold of Heo such that the measurement result of the UE less a hysteresis value exceed a threshold value for every measurement in a time to trigger such that the threshold is satisfied based on the number of measurements in the threshold [i.e. i.e. how many times the result of the measurement have met the criterion] over the time period of the time to trigger [i.e. over a particular time period] with the result of a successful event determination indicated using a MeasID to indicate that the particular event condition has been satisfied. The motive to combine is to reduce false triggers caused by fluctuations by requiring the measured value to meet the condition for the time to trigger. 


	Heo as modified by TS 36.331 fails to disclose adapting, based on the direct link channel quality measurement results, at least one transmission parameter of the UE and selecting, resources for communicating over said D2D interface. In the same field of endeavor, Pelletier I discloses adapting, based on the direct link channel quality measurement results, at least one transmission parameter of the UE and selecting, resources for communicating over said D2D interface. (The system of Pelletier I discloses that link measurement results of D2D links are used for link adaptation/MCS mode selection at the UE [paragraph 0117 – UE/transmitting/receiving/measuring device may perform the link adaptation controlling; paragraph 0122- the UE that transmits the data may select the appropriate MCS based on the measured CQI.] Pelliter I further discloses the UE devices may perform scheduling [i.e. the selection of resources for communicating over the D2D interface][paragraph 0064, last sentence].)
	Therefore, since the system of Pelliter I suggests the use of UE based scheduling and adaptation based on channel quality measurements, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the scheduling and adaptation of Pelliter I with the system of Heo as modified by TS 36.331 by having the UE perform adaptation of transmitted data based on the measurement results, as taught by a first part of Pelliter I, and to further have the UE itself perform scheduling to determine which resource elements to use for transmission, as taught by a second portion of Pelliter I. The motive to combine is to reduce the load on the base station/eNB by allowing the UE to perform the link adaptation independently and to further reduce the load on the eNB by allowing the UE to perform its own scheduling for the D2D link. 
	Heo as modified by TS 36.331 and Pelliter I fails to disclose the selection of the resources for communicating over the D2D interface is based on the direct link quality measurement results. In the same field of endeavor, Pelliter II discloses disclose the selection of the resources for communicating over the D2D interface is based on the direct link quality measurement results. (The system of Pelliter II 
	Therefore, since the system of Pelliter II suggests the use of link quality measurements in D2D scheduling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the link quality based scheduling of Pelliter II with the system of Heo as modified by TS 36.331 and Pelliter I by considering the link quality measurement results when performing scheduling of the D2D link in the UE of the system of Heo as modified by TS 36.331 and Pelliter I. The motive to combine is to improve scheduling efficiency and accuracy by allowing link quality to be considered so that inefficient links and resources with low link quality can avoid being scheduled. 

Regarding claim 3, Heo discloses a method of monitoring in a communications system in which first and second user equipments (UEs) can communicate with each other directly over a device to device (D2D) interface, (Fig. 1, element 102, paragraph 0019)  the method comprising

a. the network indicating, to at least one of the UEs, configuraiton information that specifies criterion for performing measurements for triggering of a measurement reporting event wherein the criteria include at least one threshold value (Th) for use in reporting a direct link channel quality measurement; (The system of Heo discloses that the base station/eNB may send an event definition to the UE [paragraph 0048] which may define a triggering event on the D2D channel for the transmission of a measurement report, such as a measured D2D channel signal quality falling above or below a threshold [i.e.“Ms” in equations 1 and 2] [paragraphs 0048-0050]. The ENB also specifies the criterion for performing the measurements themselves by specifying one or more measurement gap patterns to the UE [paragraphs 0036-0037].)


b. the at least one UE reporting, to the network, direct link channel quality measurement results, representing measured values of channel quality, based on the at least one threshold value, wherein the channel quality measurement is based on a measurement result exceeding the at least one threshold (Heo further discloses that the UE transmits a measurement report to the network/eNB when the threshold is met based on the event definition [paragraph 0048]. The system of Heo further discloses that the UE uses the sum of threshold plus hysteresis [i.e. the “threshold” in the present claims] as a threshold above which the UE triggers a reporting event [figs. 5 and 6, elements 510 and 602 and paragraphs 0051-0056].)

Heo fails to disclose at least one reported channel quality provided in the channel quality measurement results has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period. (A note about claim interpretation. Looking to the claimed “measurement result” that “has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period” is construed to mean a measurement indication that a trigger condition based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period has been met. This appears to be consistent with applicant’s use of this term in the specification, in which the only discussion that appears to be relevant to the reported measurement result is an indication the trigger condition has been met [paragraphs 0188, 0190 – the system sends a low/insufficient or good/sufficient link quality indication based on the trigger.). In the same field of endeavor, TS 36.331 discloses at least one reported channel quality provided in the channel quality measurement results has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period (TS 36.331 discloses similar event definitions as those of the Ho with events triggered whenever a UE detects a signal strength above or below a threshold [pages 91-95, events A1-A4 – in particular some of the described entry and leaving events have identical thresholds to Heo – for example the inequality for entering condition to event A1 in section 5.5.4.2 is that the measurement less the hysteresis value is greater than a threshold; see also pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 – describing the triggering process for entry and leaving conditions]. The triggering of the event causes the UE to send a measurement report with the measurement ID of the triggered event [page 289, “VarMeasReportList” – disclosing the MeasID is included in the VarMeasReportList element; see also  pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 – disclosing that the VarMeasReportList with the MeasID is sent in response to the entry or leaving event; pages 91-95, events A1-A4 – showing the entry and leaving events including similar hysteresis entry and leaving thresholds to those described in Heo]. The different triggers include entry and leaving condition triggers that depend on the measured value less a hysteresis value exceeding a threshold [i.e. a result of a measurement of the UE exceeding a threshold] [pages 91-95, events A1-A4]. Finally, the system of TS 36.331 discloses the triggering of the measurement report requires that all measurements performed in the time to trigger time exceed the entering or leaving triggering event threshold less the hysteresis value [page 89 – “if the triggerType is set to event and if the entry condition applicable for this event, i.e. the event corresponding with the eventId of the corresponding reportConfig within VarMeasConfig, is fulfilled for one or more applicable cells for all measurements after layer 3 filtering taken during timeToTrigger defined for this event“; see also generally pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 - all measurements within the time to trigger are required to meet the entry of leaving condition]. Therefore TS 36.331 discloses the transmission of the event report including the measurement ID indicating the 
	Therefore, since the system of TS 36.331 discloses the use of a time to trigger threshold, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the time to trigger of TS 36.331 with the system of Heo by using a time to trigger on the triggering threshold of Heo such that the measurement result of the UE less a hysteresis value exceed a threshold value for every measurement in a time to trigger such that the threshold is satisfied based on the number of measurements in the threshold [i.e. i.e. how many times the result of the measurement have met the criterion] over the time period of the time to trigger [i.e. over a particular time period] with the result of a successful event determination indicated using a MeasID to indicate that the particular event condition has been satisfied. The motive to combine is to reduce false triggers caused by fluctuations by requiring the measured value to meet the condition for the time to trigger. 
	Heo as modified by TS 36.331 fails to disclose based on the direct link channel quality measurement results, at least one transmission parameter of the first UE or the second UE is adapted. In the same field of endeavor, Pelletier I discloses disclose based on the direct link channel quality measurement results, at least one transmission parameter of the first UE or the second UE is adapted. (The system of Pelletier I discloses that link measurement results of D2D links are used for link adaptation/MCS mode selection at the UE [paragraph 0117 – UE/transmitting/receiving/measuring device may perform the link adaptation controlling; paragraph 0122- the UE that transmits the data may select the appropriate MCS based on the measured CQI.] Pelliter I further discloses the UE devices may 
	Therefore, since the system of Pelliter I suggests the use of UE based scheduling and adaptation based on channel quality measurements, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the scheduling and adaptation of Pelliter I with the system of Heo as modified by TS 36.331 by having the UE perform adaptation of transmitted data based on the measurement results, as taught by a first part of Pelliter I, and to further have the UE itself perform scheduling to determine which resource elements to use for transmission, as taught by a second portion of Pelliter I. The motive to combine is to reduce the load on the base station/eNB by allowing the UE to perform the link adaptation independently and to further reduce the load on the eNB by allowing the UE to perform its own scheduling for the D2D link. 
	Heo as modified by TS 36.331 and Pelliter I fails to disclose based on the direct link channel quality measurement results, resources for communicating over said D2D interface are selected. In the same field of endeavor, Pelliter II discloses disclose based on the direct link channel quality measurement results, resources for communicating over said D2D interface are selected. (The system of Pelliter II discloses that scheduling/selection of resources for communication may be based on the measure channel quality [paragraph 0158].)
	Therefore, since the system of Pelliter II suggests the use of link quality measurements in D2D scheduling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the link quality based scheduling of Pelliter II with the system of Heo as modified by TS 36.331 and Pelliter I by considering the link quality measurement results when performing scheduling of the D2D link in the UE of the system of Heo as modified by TS 36.331 and Pelliter I. The motive to combine is to improve scheduling efficiency and accuracy by allowing link quality to be considered so that inefficient links and resources with low link quality can avoid being scheduled. 
Regarding claim 4, Heo discloses a communications system in which first and second user equipments (UEs) can communicate with each other directly over a device to device (D2D) interface, , (Fig. 1, element 102, paragraph 0019)   the communications system comprising:

a. a network node comprising a controller (fig. 2, element 218) and a transceiver (fig. 2, element 212) wherein the controller is operable to control the transceiver (paragraph 0029) to indicate, to at least one of the UEs, configuration message comprising a measurement configuration that specifies criteria for performing measurements for triggering of a measurement reporting event wherein the criteria include at least one threshold value (Th) for use in reporting a direct link channel quality measurement; (The system of Heo discloses that the base station/eNB may send an event definition to the UE [paragraph 0048] which may define a triggering event on the D2D channel for the transmission of a measurement report, such as a measured D2D channel signal quality falling above or below a threshold [i.e.“Ms” in equations 1 and 2] [paragraphs 0048-0050]. The ENB also specifies the criterion for performing the measurements themselves by specifying one or more measurement gap patterns to the UE [paragraphs 0036-0037].)

b. wherein the at least one of the UEs comprises a controller (fig. 2, element 208) and a transceiver (fig. 2, element 202) wherein the controller is operable to control the transceiver to report, to the network, direct link channel quality measurement results, representing measured values of channel quality, based on the at least one threshold value wherein the measurement results are based on a measurement result exceeding the at least one threshold. (Heo further discloses that the UE transmits a measurement report to the network/eNB when the threshold is met based on the event definition [paragraph 0048]. The system of Heo further discloses that the UE uses the sum of threshold plus hysteresis [i.e. the “threshold” in the present claims] as a 

	Heo fails to disclose at least one reported channel quality provided in the channel quality measurement results has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period. (A note about claim interpretation. Looking to the claimed “measurement result” that “has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period” is construed to mean a measurement indication that a trigger condition based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period has been met. This appears to be consistent with applicant’s use of this term in the specification, in which the only discussion that appears to be relevant to the reported measurement result is an indication the trigger condition has been met [paragraphs 0188, 0190 – the system sends a low/insufficient or good/sufficient link quality indication based on the trigger.). In the same field of endeavor, TS 36.331 discloses at least one reported channel quality provided in the channel quality measurement results has a value that is based on how many times a result of measurement by the UE exceeded the at least one threshold over a particular time period (TS 36.331 discloses similar event definitions as those of the system of Ho with events triggered whenever a UE detects a signal strength above or below a threshold [pages 91-95, events A1-A4 – in particular some of the described entry and leaving events have identical thresholds to Heo – for example the inequality for entering condition to event A1 in section 5.5.4.2 is that the measurement less the hysteresis value is greater than a threshold; see also pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 – describing the triggering process for entry and leaving conditions]. The triggering of the event causes the UE to send a measurement report with the measurement ID of the Heo]. The different triggers include entry and leaving condition triggers that depend on the measured value less a hysteresis value exceeding a threshold [i.e. a result of a measurement of the UE exceeding a threshold] [pages 91-95, events A1-A4]. Finally, the system of TS 36.331 discloses the triggering of the measurement report requires that all measurements performed in the time to trigger time exceed the entering or leaving triggering event threshold less the hysteresis value [page 89 – “if the triggerType is set to event and if the entry condition applicable for this event, i.e. the event corresponding with the eventId of the corresponding reportConfig within VarMeasConfig, is fulfilled for one or more applicable cells for all measurements after layer 3 filtering taken during timeToTrigger defined for this event“; see also generally pages 89-89, starting with the last sentence starting with “2>” on page 89 and carried on to the second sentence starting with “2>” on page 90 - all measurements within the time to trigger are required to meet the entry of leaving condition]. Therefore TS 36.331 discloses the transmission of the event report including the measurement ID indicating the conditions for the triggering condition have been met, with the triggering conditions requiring that the measurement result of the entry or leave condition indicated by the measured value less a hysteresis threshold is satisfied for the number of triggers in the time to trigger [i.e. the number of times the result of the measurement have met the criterion] over the time period of the time to trigger [i.e. over a particular time period].)
	Therefore, since the system of TS 36.331 discloses the use of a time to trigger threshold, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the Heo by using a time to trigger on the triggering threshold of Heo such that the measurement result of the UE less a hysteresis value exceed a threshold value for every measurement in a time to trigger such that the threshold is satisfied based on the number of measurements in the threshold [i.e. i.e. how many times the result of the measurement have met the criterion] over the time period of the time to trigger [i.e. over a particular time period] with the result of a successful event determination indicated using a MeasID to indicate that the particular event condition has been satisfied. The motive to combine is to reduce false triggers caused by fluctuations by requiring the measured value to meet the condition for the time to trigger. 
	Heo as modified by TS 36.331 fails to disclose based on the direct link channel quality measurement results, at least one transmission parameter of the first UE or the second UE is adapted. In the same field of endeavor, Pelletier I discloses disclose based on the direct link channel quality measurement results, at least one transmission parameter of the first UE or the second UE is adapted. (The system of Pelletier I discloses that link measurement results of D2D links are used for link adaptation/MCS mode selection at the UE [paragraph 0117 – UE/transmitting/receiving/measuring device may perform the link adaptation controlling; paragraph 0122- the UE that transmits the data may select the appropriate MCS based on the measured CQI.] Pelliter I further discloses the UE devices may perform scheduling [i.e. the selection of resources for communicating over the D2D interface][paragraph 0064, last sentence].)
	Therefore, since the system of Pelliter I suggests the use of UE based scheduling and adaptation based on channel quality measurements, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the scheduling and adaptation of Pelliter I with the system of Heo as modified by TS 36.331 by having the UE perform adaptation of transmitted data based on the measurement results, as taught by a first part of Pelliter I, and to further have the UE itself perform scheduling to determine which resource elements to use for transmission, as taught by a Pelliter I. The motive to combine is to reduce the load on the base station/eNB by allowing the UE to perform the link adaptation independently and to further reduce the load on the eNB by allowing the UE to perform its own scheduling for the D2D link. 
	Heo as modified by TS 36.331 and Pelliter I fails to disclose based on the direct link channel quality measurement results, resources for communicating over said D2D interface are selected. In the same field of endeavor, Pelliter II discloses disclose based on the direct link channel quality measurement results, resources for communicating over said D2D interface are selected. (The system of Pelliter II discloses that scheduling/selection of resources for communication may be based on the measure channel quality [paragraph 0158].)
	Therefore, since the system of Pelliter II suggests the use of link quality measurements in D2D scheduling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the link quality based scheduling of Pelliter II with the system of Heo as modified by TS 36.331 and Pelliter I by considering the link quality measurement results when performing scheduling of the D2D link in the UE of the system of Heo as modified by TS 36.331 and Pelliter I. The motive to combine is to improve scheduling efficiency and accuracy by allowing link quality to be considered so that inefficient links and resources with low link quality can avoid being scheduled. 

Response to Arguments

Applicant’s arguments, see Applicant’s Argument’s and Remarks, filed 4/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are not persuasive.

First, Applicant argues that the cited portions of the specification improperly import limitations from the specification into the claims. (see Applicant’s Arguments and Remarks, pages 5-6). The 
Second, Applicant argues that TS 36.331 fails to show a measurement reports content or value is affected or unaffected based on a number of times a threshold is exceeded within a “timeToTrigger” period, as TS 36.331 fails to disclose the “VarMeasReportList” is a part of the measurement report that is a part of the measurement report that is transmitted (See Applicant’s Arguments and Remarks, page 7). The Examiner agrees that VarMeasReportList is not directly reported, but notes that it dictates the contents of the later transmitted measurement report, as outlined, infra. 
331 discloses that after a triggering event (such as the repeated measurements above a threshold plus a hysteresis value/the at least one threshold value) a report is sent with a indicating the repeated measurements above a threshold value as a channel quality measurement result for a particular cell and measID. In detail, the VarMeasConfig configures the UE with the appropriate values used to trigger the measurement report (see in general page 87-89 and the discussion with respect to claim 1, supra). When a trigger occurs per the VarMeasConfig the triggering measID is included in the 
As an example, page 89 of 331 discloses:

2> if the triggerType is set to event and if the entry condition applicable for this event, i.e. the event corresponding with the eventId of the corresponding reportConfig within VarMeasConfig, is fulfilled for one or more applicable cells not included in the cellsTriggeredList for all measurements after layer 3 filtering taken during timeToTrigger defined for this event within the VarMeasConfig (a subsequent cell triggers theevent):

3> set the numberOfReportsSent defined within the VarMeasReportList for this measId to 0;

3> include the concerned cell(s) in the cellsTriggeredList defined within the VarMeasReportList for this measId;

3> initiate the measurement reporting procedure, as specified in 5.5.5;

	And page 289 discloses:

	VarMeasReportList UE variable:
…
VarMeasReportList ::= SEQUENCE (SIZE (1..maxMeasId)) OF VarMeasReport
VarMeasReport ::= SEQUENCE {

measId MeasId,
cellsTriggeredList CellsTriggeredList OPTIONAL,
numberOfReportsSent INTEGER
}

Therefore, the VarMeasReportList includes the measId of the triggering event specified by VarMeasConfig. Elements of the VarMeasReportList are then further reported as a part of the transmitted measurement report in the transmitted cellsTriggeredList per 5.5.5, including the measID and the list of cells that triggered the measID (See, for example, 331, page 96 – For the measId for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: 1> set the measId to the measurement identity that triggered the measurement reporting;…3> if the triggerType is set to event: 4> include the cells included in the cellsTriggeredList as defined within the VarMeasReportList for this measId;”). Therefore, Applicant’s Arguments have been considered and are not persuasive. 
Regarding claims 2-4, Applicant argues that the claims are allowable for the reasons stated with respect to claim 1 (See Applicant’s Arguments and Remarks, page 8). Therefore, the examiner disagrees for the reasons stated with respect to claim 1.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466